DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 and 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the access station of the access zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the hazardous zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberer (EP 2282106 A1) (hereinafter rejections based on provided equivalent English machine translation) in view of Tanaka et al. (US 2003/0197612 A1).
Regarding claims 1 and 13, Haberer discloses a method and a safety system for localizing and identifying a person or object (e.g. Abstract), the safety system comprising: 
5a control and evaluation unit (e.g. Fig. 4: 28), at least one radio location system (e.g. p. 4-6 & Fig. 4: RFID reader 18b, 26a, 26b) and at least one identification sensor for identifying the person or the object (e.g. p. 3: using magnetic card or PIN code to identify an authorized person), wherein the radio location system has arranged radio stations (e.g. p. 4-6 & Fig. 4: RFID reader 18b, 26a, 26b); 10wherein at least one radio transponder is arranged on one of the person and the object (e.g. p. 4-6: transponder/RFID tag for position tracking); 
wherein position data of one of the person and the object can be determined by means of the radio location system (e.g. p. 6: track by RFID readers); 
wherein the position data can be transmitted from the radio station of the 15radio location system to the control and evaluation unit (e.g. p.5-6 & Fig. 4); and 
identification data can be determined by means of the identification sensor (e.g. p. 3: using magnetic card or PIN code to authenticate an authorized person, and using camera to identify a person at access door and compare with the characteristic of the identified person at working station later to see if the characteristic matches); 
wherein the identification data can be transmitted from the identification sensor to the control and evaluation unit; and 20wherein the control and evaluation unit is configured to compare the position data of the radio location system (e.g. p. 4-6: transponder/RFID tag for position tracking) and the identification data of the identification sensor (e.g. p. 3) and to form checked person data or checked object data on a valid agreement (e.g. p. 3: check PIN code, check to see if the identified person at access is the same person at workstation; p. 2 & 4-6: track a person with transponder to see if that person in a danger zone; e.g. Fig. 5: S16).  
Haberer fails to disclose, but Tanaka teaches a marking is arranged on the person or on the object, and identification data can be determined from the marking on the one of the person or on the object (e.g. [0051-0052, 0098-0100]: barcode on tag label is arranged on a person or an object to provide identification for accessing an surveillance area).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Haberer with the teachings of Tanaka to use barcode on a person or an object as identification data for accessing an surveillance area so as to prevent unauthorized person to enter the surveillance area.25RRe
Regarding claim 2, Haberer discloses the identification sensor and the radio stations are arranged as stationary or are arranged as mobile at a movable machine (e.g. Fig. 1: 18, 22a-b, 26a-b).  
Regarding claim 4, Tanaka teaches the identification sensor is an RFID sensor or a barcode sensor (e.g. [0051-0052]).  
Regarding claims 6-7, Haberer discloses at least one spatially resolving sensor is arranged in addition to the radio location system to determine the position of the person or of the object (e.g. Abstract: laser scanner).  
Regarding claim 8, Haberer discloses at least one 15spatially limited access zone (e.g. Fig. 1: 20c) having at least one access station (e.g. Fig. 1: 20a, 20b) for a facility is arranged, with the facility having at least one safety zone (e.g. Fig. 1: 10) and at least one hazardous zone (e.g. Fig. 1: within 10 other than 20a, 20b) within the safety zone; with the safety zone only being accessible via the access zone so that 20the access zone can be passed through by the person or by the object before reaching the safety zone and after leaving the safety zone (e.g. Fig. 1); and with the access zone only being able to be passed through with checked person data or checked object data (e.g. p. 3: using magnetic card or PIN code to authenticate an authorized person).  
25ReRegarding claim 9, Haberer discloses the access station of the access zone can be locked and can only be passed through by permitted persons or permitted objects (e.g. p. 3: using magnetic card or PIN code to authenticate an authorized person).  
Regarding claim 10, Haberer discloses a dangerous 30movement of a movable machine in at least one hazardous zone is transformed into a safe state when the person or the object approaches the hazardous zone or the person or the object is present in the hazardous zone (e.g. p. 4: machines 16a-c are stopped when a person leaves a worker island 20).  
Regarding claim 11, Haberer discloses a warning zone (e.g. Fig. 1: area excluding workstation 20 and working area of machine 16a-c) is formed adjacent to the hazardous zone (e.g. Fig. 1: working area of machine 16a-c), with a dangerous movement of a movable machine in at least one hazardous zone being transformed into a safe state when the person or the object is present in the warning 5zone (e.g. p. 4: machines 16a-c are stopped when a person leaves a worker island 20).  
Regarding claim 12, Haberer discloses at least that part of a facility is in a safe state in whose region the person or the object is detected (e.g. Fig. 1: 20c).  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberer (EP 2282106 A1) (hereinafter rejections based on provided equivalent English machine translation) in view of Tanaka et al. (US 2003/0197612 A1) as applied to claim 1 above, and further in view of Kaplan et al. (US 2007/0152833 A1).
Regarding claim 3, Haberer and Tanaka in combination fails to disclose, but Pfeifer teaches the radio location 30system (i.e. RFID reader), but it fails to discloses an ultra wideband radio location system, with the frequency used being in the range from 3.1 GHz to 10.6 GHz, with the transmission energy per radio station amounting to a maximum of 0.5 mW. 
However, Kaplan teaches an ultra wideband radio location system, with the frequency used being in the range from 3.1 GHz to 10.6 GHz (e.g. [0002-0005]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of  Haberer with the teachings of Kaplan to use ultra wideband radio frequency to transmit signal from a RFID tag so as to communicate signal between tag and reader with the lowest transmission power.
Although Kaplan fails to explicitly disclose the transmission energy range, the examiner is taking Official notice that selecting the transmission energy per radio station amounting to a maximum of 0.5 mW would have been obvious to one skilled in the art since Kaplan is intended to use low power transmission suitable for the exact same frequency range as recited in the claim.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberer (EP 2282106 A1) (hereinafter rejections based on provided equivalent English machine translation) in view of Tanaka et al. (US 2003/0197612 A1) as applied to claim 1 above, and further in view of Haberer et al. (US 2011/0273723 A1).
Regarding claim 5, Haberer (‘106) discloses it is the intent its invention to have divisively redundant design to increase security against error (p. 3), but it fails to explicitly disclose at least one 5encoder is additionally arranged to verify the position of the object.  
Haberer (‘723) teaches at least one 5encoder is additionally arranged to verify the position of the object (e.g. [0037]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Haberer (‘106) with the teachings of Haberer (‘723) to include an additional encoder for position detection so as to increase security against error by adding additional sensors.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688